10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

)

 

se 3:1 F:CO-GUCI AMER B oc HME THR OB/ 14/18) ohaeysurpkeyel1 oPagPagé tse 1704

RECEIVED .
D. GEORGE SWEIGERT, C/O USOC CLEA, COLUMBIA, SC

336 BON AIR CENTER #241 at.
GREENBRAE, CA 94904 2818 UH IG PHU:

  

EXHIBIT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

>

 

D. GEORGE SWEIGERT Case No.: 2:18-CV-1633-RMG-BM
Plaintiff,
vs. COMPLAINT PURSUANT TO FEDERAL
RACKETEER INFLUENCED AND CORRUPT
JASON GOODMAN ORGANIZATIONS ACT
Defendant
VERIFIED COMPLAINT

Now comes D. George Sweigert, a non-attorney layman and California licensed Emergency Medical Technician, to
provide an affirmation and to attest to the facts described below under penalties of perjury. The undersigned attests
and affirms that all attached exhibits are true and accurate copies of sources (such as Internet web sites or e-mail
messages). The pro se plaintiff herein alleges facts to initiate this claim pursuant to the federal Racketeer
Influenced and Corrupt Organizations (RICO) as a result of plaintiff's "reasonable inquiry" as required by Fed. R.
Civ. P. 11. The plaintiff alleges violations of 18 U.S.C. § 1962(a), (b), (c), and (d) by the defendant and wrong-
doers. Allegations include predicate offenses of wire fraud, the “circumstances constituting fraud or mistake shall
[have] be stated with particularity." Fed. R. Civ. P. 9(b). Victims include the United States Coast Guard, the Port

of Charleston, the City of Charleston, S.C. and the plaintiff (amongst others).

INTRODUCTION

 

BACKGROUND

This complaint alleges that the leaders of a Scientology-like cult, insisting they are called “journalists”,
have relied on social media retaliation teams to humiliate, shame and deny economic opportunities to anyone that
disagrees with their versions of conspiracy theories, fake news, hoaxes sham reporting, passing off junk science as

research, or using a contract F.B.I. informant to operate a private fusion center, etc., etc.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 1

 

 
Cas

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

se 3:1 AEP CUSULAERM Bo chiar eh 06/1 A723) ofaoyisunpkeyel2 oPagPaGE RI 1705

As self-proclaimed profit-motivated “citizen journalists”, this cartel believes in “no-fault journalism” and
follows a familiar racketeering pattern to defraud the public, defraud their sponsors, defraud the federal government
and defraud those like the plaintiff that protest the actions of this cartel.

Racketeering Pattern

e “Journalist” claims to have specialized access to sensationalized information.

* Cartel claims the researcher/reporter is now in danger for their “research” efforts.

* The reporter/researcher is under attack by “deep state” affiliates (assassination attempts).

* These fearless researchers/reporters require monies, cash wire transfers, supporters, sponsors, etc.
to continue their “important research” (amounts of $17K have been raised).

e An ever present on-going “no-fault journalism telethon” is underway on social media to raise
monies via unregistered corporations with non-legal tradenames to continue the above pattern.

PORT OF CHARLESTON “DIRTY BOMB HOAX”

The Port of Charleston (herein Port), S.C. is classified as part of the nation’s “critical infrastructure and key
resources” (CIKR) (as defined by Homeland Security Presidential Directive 7, published 12/ 17/2003, entitled
“SUBJECT: Critical Infrastructure Identification, Prioritization, and Protection”).

A year ago, the defendant and his wrong-doers forced the closure of the Port’s Wando marine terminal
(under conditions of a radiological device threat) with one of their typical hysteria producing fake news YouTube
video reports spread via Twitter storms to official government social media accounts.

The Port incident (6/14/2017) is commonly referred to in social media circles as the “Port of Charleston
Dirty Bomb Hoax” (herein Port hoax). This embarrassment and mockery of the Port’s CIKR incident response
continues to be a permanent stain on the reputation of the U.S.C.G. and the Port.

This hoax (1) significantly impacted maritime interstate and foreign commerce of the Port (speaks to forum
jurisdiction), (2) defrauded the U.S.C.G. with a fraudulent threat emergency message, (3) violated the Computer
Fraud and Abuse Act (CFAA), (4) violated the Terrorist Hoax Improvements Act (THIA), (5) violated the RICO
Act, and to add insult to injury (6) revealed radiological incident response vulnerabilities of the Port’s CIKR (a soft
form of economic espionage as the Port is a known terrorist target). See National Infrastructure Protection Plan
(NIPP), U.S. Department of Homeland Security (DHS), 2009.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -2

 

 
Cag

11

12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Be 3:1 FEF OUSEBIAERM Doc hiHErtritesh0G/ 1A) Oh oy MuneREjel3 oPAgPR Ee ASH 1706

According to 6/14/2017 press reports the U.S.C.G. Charleston Sector duty officer received warnings about
a “dirty bomb” in the Port via telephone at approximately 8:00 pm. A “dirty bomb” is a term of used to describe an
improvised radiological device that is designed for the purposes of a terrorism. (U.S. Army Field Manual No. FM 34
0, Chapter 9, 37 (14 June 2001)).

Media outlets that carried the story included the N.Y. Times, N.Y. Post, CNBC, ABC News 4, Time, etc.
As reported by Time, “The Coast Guard responded to the port’s Wando terminal after they received two
calls around 8 p.m. on Wednesday notifying them of a possible dirty bomb — an explosive containing
radioactive material — on the container ship Maesrk Memphis, according to the New York Times.”
(http //time.com/4820968/port-of-charleston-bomb-threat-conspiracy-theorist/ )

For @ more complete analysis see the article entitled “False claims lead to real problems
Conspiracy theory shuts down port,” 6/20/2017, The Journal Gazette
(http://www. journalgazette.net/news/local/frank-gray/20170620/false-claims-lead-to-real-problems ).

The evacuation of workers from the Wando marine terminal set in motion a series of cascading press
reports quoting “dirty bomb” that caused the widespread panic to the community of the City of Charleston and the
workers of the Port, analogues to a war scare.

PARTIES

This complaint alleges that the defendant and his wrongdoers, operating in alignment on social media with
a common purpose, created the deceptive Port hoax with the expectation of remuneration, increases in their financial
status and receipt of other such pecuniary advantages and benefits. Since the Port hoax, these individuals continue
to display a deceptive and coordinated pattern and practice of racketeering activity to obtain remuneration, monies,
rewards and other benefits.

During their course of conduct all defendant and wrong-doers relied upon the wires if the interstate Internet
to commit their offenses.

PLAINTIFF — CERTIFIED IN INFRASTRUCTURE PROTECTION

The plaintiff [undersigned] has been trained in the field of critical infrastructure protection (CIP) as defined
by Executive Order 13636, 2/12/2013, “Improving Critical Infrastructure Cybersecurity”. In this regard the plaintiff

has been certified as a (1) California State certified Emergency Management Specialist, (2) Certified Homeland

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -3

 

 

 

 
Ca

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Lt)

Q

 

52 3:1 FAP GUGIARERM Boch rie OS/ 14/3) ob Ady tsuMReel4 oPAgPa GE RSH 1707

Protection Associate III (Homeland Protection Professional Certification Board), (3) Certified in Homeland Security
~ III (American Board for Certification in Homeland Security), etc.

When the plaintiff became critical of the actions of Goodman and Webb [Sweigert] in the plaintiff's white
paper [Exh. 1] he became targeted by the CSTT enterprise have the plaintiff's opinion, comments and/or critiques of
CSTT completely nullified by a reputation destruction campaign.

A more exhaustive introduction of the plaintiff is provided in the damages section of this complaint.

MULTIMEDIA SYSTEM DESIGN, INC.

As the Court will learn, the Port hoax was largely an alleged publicity stunt to increase the
financial value of a corporation known as “MULTIMEDIA SYSTEM DESIGN, INC.” (MSDI), a New
York State corporation since 1994. MSDI serves as the “headquarters” of an extended social media
confederation (racketeering enterprise) consisting of several independent and individually distinguishable
entities that apparently operate in alignment with MSDI via MSDI’s non-registered tradename “Crowd
Source The Truth” (CSTT)”. (Trademark application pending).

CROWDSOURCE THE TRUTH - RACKETEERING ENTERPRISE

“Crowd Source The Truth” serves as a legal short-hand to embody the common plan which
describes the social media based racketeering enterprise that is comprised of several YouTube
personalities operating towards common goals and objectives that violate several statutes regarding wire
fraud, tampering with witnesses and apparent “DarkNet” murder for hire activities.

CSTT TRADEMARKS AND OWNER/OPERATORS

CSTT represents a separate and distinct legal fiction separate and apparent from the culpable
individuals and the MDSI corporation described herein.

On trademark registration application (filed 1/10/2018) for the mark “Crowdsource The Truth”
(CSTT), the applicant MSDI, via Jason Goodman, provided the address “6s 252 7th Avenue New York NEW
YORK 10001” to the U.S, Patent and Trademark Office (USPTO). (USPTO serial number 87752970).

The following entry is made in a federal court pleading in the signature block: “Jason Goodman, 252 7%

Avenue #68, New York, N.Y. Telephone (323) 744-7594, Facsimilia (917) 591-6370, Email:

 

truth@crowdsourcethetruth.org, Pro Se.” (page 7 of 8 in the document “DEFENDANT JASON GOODMAN’S

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -4

 

 

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

tf)

 

 

 

e 3:1 PAR CUCCERFEM Boca THA O6/4128 oBbSURRRels oPaaPaREBH 1708

ORIGINAL ANSWER”, Doc. 14, Filed 10/06/17 in civil case Steele vs. Goodman, 3:17-cv-00601-MHL, in the
U.S.D.C. for the Eastern District of Virginia (Richmond).

The name “CrowdSource The Truth” appears on the web sites of financial intermediaries that collect
donations, gifts or other tributes directed to MSDI via CSTT and/or Jason Goodman. Jason Goodman has made

nearly 1,000+ social media applies for money via “gifts” and sponsorships for CSTT. These financial credit card

Web-site transfer sites include: Patreon, Inc.: https://www.patreon.com/crowdsourcethetruth. PayPal, Inc.:
https://www.paypal.me/crowdsourcethetruth. These sites participated in the alleged wire fraud on behalf of the
MDSI / CSTT / Goodman racketeering enterprise.

CSTT AS A BUSINESS ENTERPRISE
The lavish moniker and graphic “CrowdSource The Truth” appears on two YouTube social media
channels. These channels post instructions on how to wire funds to the YouTube channel moderator “Jason
Goodman” of “CSTT”. One CSTT channel is listed under the name YouTube name “Jason Goodman” and carries
the CSTT banner. (https://www.youtube.com/channel/UC8CI9QaRtuW9CNjP7pP4BBQ)
Wire transfer instructions encouraging the use of crypto currencies (increasing difficult in tracking of such
funds), are published for the general public on these social media channels. Quoting below.
“The CSTT YouTube solicitation proclaims:
Become a Sponsor of Crowdsource the Truth
http://paypal.me/crowdsourcethetruth

monthly sponsorship on Patreon
https://www.patreon.com/crowdsourceth...

BTC - 14y2bEJ484DTbQwthX51VWpcRtk9Q7kmQQ

ETH - 0x07a23AcOEBb5936d60A 8cBfE07D64A579Cc756c9

LTC - LVP2d143QjPv1JaJpqgPHzQzv2qSQCDnbd

email truth@crowdsourcethetruth.org

merchandise ~ https://www.tedbubble.com/people/csth...

**Legal Disclaimer: Sponsorship of Crowdsource the Truth is made at the sponsor’s sole

discretion. Sponsorship funds are not tax-deductible, are non-refundable, and do not represent any
ownership, equity interest or decision-making authority in the organization.”

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -5

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Based on the foregoing it is hereby alleged that Jason Goodman is an owner, agent, and authorized
representative, employee, managing director or manager of MDSI and/or CSTT. Defendant Goodman is a culpable
party separate and apart from MDS] / CSTT enterprises and receives financial benefit from engaging CSTT in wire
fraud through the use of non-legal entities (legal nullities) to finance the dissemination of materials that impact
interstate and foreign commerce.

JASON GOODMAN -- COORDINATOR OF CSTT RACKETEERING ENTERPRISE

Defendant Jason Goodman (address: #6s, 252 7th Avenue New York NEW YORK 10001) came to the
plaintiff's [undersigned] attention shortly after the Port’s “dirty bomb hoax” (6/14/2017). Based upon public filings,
it is believed that Goodman owns the MDSI corporation. Goodman maintains the structure of the enterprise through
the use of affiliates that come and go; such as: George Webb Sweigert (defendant), Quinn Michaels (defendant}-
Marshall Richards defendant}, Joe Napoli (wrong-doer), alias “Casey Whalen” (wrong-doer), etc.

The CSTT enterprise, under Goodman’s active direction and participation) operates to (1) transmit,
distribute and publish false narratives which amount to propaganda and to (2) terminate, squelch, quash any
opposing views by rivals, third parties or other victims.

Defendant Goodman is the chief benefactor of the financial remuneration and monies collected from public
solicitation and appeals for sponsorships, gifts and tributes. In many respects Goodman is both a liable “person” and
the “enterprise” itself. 18 U.S.C. § 1962(d).

For example, the undersigned created, edited and published a white paper entitled “A study of the Port of
Charleston evacuation and closure: How Live Action Role Play (LARP) Simulations create Cognitive Threat
Vectors”, June, 2017, viewed 2,511 times. (https://www.slideshare.net/dgsweigert/port-of-charleston-evacuation-
case-study-the-cognitive-threat-of-conspiracy-theorists) [Attached as Exhibit One]

Almost immediately after the undersigned published his white paper ([Exh. 1]) MDSI’s (CSTT)
agent/owner Goodman began a multi-layered harassment and humiliation (H/H) campaign using his CSTT social
media empire (to include Twitter, YouTube, Facebook, Periscope, etc.) to deceptively and fraudulently accuse the
undersigned of crimes with no credible evidence to back-up such claims. Goodman admits in other videos that his
H/H campaign was conducted with the specific intent to inflict emotional distress on the plaintiff, discredit the

plaintiff, and make allegations as to criminal activity undertaken by the plaintiff, to attack the undersigned’s

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -6

 

Case 3:12 ER 6dUBRERM Go hia rhe Ob/ 14/3 ofatysumpkeels oPagPaGbiH 1709.

 
Ca

11
12
13
14
15
16
17

18

20
21
22
23
24
25
26
27

28

iG

nt

5 3:1 AAR GUAR EM BocltAhEHeh 06/1448 oat NUMpRgel7 o(PAgPAGé EH 174

professional work product, etc. Goodman describes these tactics in the YouTube video “Jason Goodman calls Lift
the Veil”, April 6, 2018 s://www. youtube.com/watch?v=loWkOIqK-fk

The constant barrage of deceptive CSTT YouTube broadcasts that are directed at the plaintiff (some with
over 40,000+ views) have forced the plaintiff to publish a book entitled, “Report: The Port of Charleston Dirty
Bomb Hoax and Social Media Liability”, 4/14/18, ISBN-10: 1717056792. Summary publisher sheet attached as
Exhibit Two. Since the publication of this book defendant Goodman has only increased the broadcast of deceptive
information, often labeled as “research”, that implicates the undersigned in horrendous crimes. All part of the CSTT
H/H campaign against the plaintiff. All part of a wire fraud scheme to pass off junk science as “research” as a cover
for Goodman’s personal attacks.

GEORGE WEBB SWEIGERT — “INVESTIGATIVE JOURNALIST”

Wrong-doer and YouTube personality “George Webb” [Sweigert] was credited by several news
organizations as the “YouTube conspiracy theorist” that closed the Port of Charleston on 6/14/2017. (See Donie
O'Sullivan, CNN, 6/16/2017.) Quoting the Sullivan article in relevant part:

“During the broadcast, conspiracy theorist George Webb initially claimed a "source" had told him that therd
was "a dirty bomb planned for a major city." Based on the information from the "source," Webb said he believed
Memphis might be the target.” (h

theory-shutdown/index. html)

The Court will note that defendant Jason Goodman is also mentioned in the above cited article, “About an

 

hour later, Webb's onscreen counterpart, Jason Goodman, who runs "Crowdsource the Truth," called a number he
said was the Coast Guard while still live streaming.”

As seen in the above reference white paper (June 2017) the last page contains the language “About the
author: Unfortunately, George Webb Sweigert is the author’s brother.” Restated: George Webb Sweigert is the
brother of the undersigned. He is classified as a wrong-doer in this complaint.

On the 6/14/2017 CSTT YouTube broadcast (that served as a catalyst for the warnings to the U.S. Coast
Guard) “George Webb” told the audience he was receiving information from a 20-year member of the intelligence
community — Deep Uranium. Amongst other things (according to Webb) Deep Uranium had contacts with five (5)

other professionals that have “saved at least 2,000 American lives” in the past.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -7

 

 

 

0

 
Ca

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

q
4

It is instructive to note that the thumbnail photo and graphic artwork for this video (6/14/2017) included
illustrations of the pre-9/11 World Trade Center Towers and included the title “Clear and Present Danger (Calm
Before the Storm?) #maerskmemphis”, published 6/14/2017.

GEORGE WEBB AS STAKEHOLDER IN CSTT RACKETEERING ENTERPRISE

As proclaimed by Goodman and Webb [Sweigert] on dozens of occasions George Webb was indebted to
Goodman for allowing Webb [Sweigert] to live in Goodman’s New York City apartment. As stated in several
videos Goodman provided Webb [Sweigert] meals and incidental expenses. In this regard Webb [Sweigert] was an
immediate benefactor to the financial remuneration, monies and other pecuniary advantages and benefits obtained
by CSTT. Wrong-doer Webb [Sweigert] and defendant Goodman seemed to be inseparable as they both made
dozens of videos on platforms such as Periscope and YouTube while driving together to undercover research (some
trips apparently 400 to 800 miles).

Webb [Sweigert] essentially “shadowed” Goodman for about four (4) to five (5) months to include: living
as a roommate in Goodman’s New York City apartment, attending several “investigative journalist” trips to Florida
as a pair, attendance at federal public trials in Washington, D.C. as a pair, co-planning coordinated stories and
ambush journalism set-ups (see Theresa “Terry” Grafenstine former Inspector General of the U.S. House of
Representatives), etc.

GEORGE WEBB AS FRIVOLOUS LITIGANT

George Webb Sweigert is presently a plaintiff in the following lawsuits in the U.S. District Court for the
District of Columbia.

¢ SWEIGERT etal v. PEREZ et al, 1:2017-cv-02223, filed 10/26/2017
¢ SWEIGERT et al v. PODESTA et al, 1:2017-cv-02330, filed 11/06/2017
e SWEIGERT et al v. McCABE et al, 1:2017-cv-02461, filed 11/15/2017

Additionally, wrong-doer Webb Sweigert attempted to intervene in two criminal cases as an “investigative

journalist”.
¢ SWEIGERT, GEORGE WEBB, USA v. IMRAN AWAN et al, 1:2017-cr-00161

e SWEIGERT, GEORGE WEBB, USA v. HINA ALVI, et al, 1:2017-cr-00161

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -8

 

56 3:1 EP GUCIL ERM Goch Aent es 06/ 14/3) obey sunpheyels oPagPa@bhsy 1711

 

 
Ca

10
11
12
13
14

15

17
18
19
20
21
22
23
24
25
26
27

28

J

52 3:1 FAR GUI LRM BocltAtnr leh 0p/IAie4 oFewyisumpbegyelo oPagPA gs BH 17:

The address listed on these lawsuits is: George Webb Sweigert, 8850 Hampton Mall Drive, Capitol
Heights, MD 02743.

All of the above interactions with the U.S. court system were heavily documented in Webb’s [Sweigert]
YouTube/Twitter social media outlets. It is alleged that these frivolous court filings were yet another attempt to
gather subscribers, viewership, sponsors and cash donations from the general public. The fraudulent illusion was
being crafted, with the active support of Goodman that Webb [Sweigert] was a type of crusading “‘street lawyer” out
to find justice in a “historic case [Goodman]). This is an example of a fraudulent and deceptive narrative designed
to gather enumerations, monies and other pecuniary advantages and benefits from the general public. The general
scheme of the filing of the frivolous lawsuits was to demonstrate the “power” of such journalists to “attack the deep
state”.

DEEP URANIUM — “CONFIDENTIAL SOURCE” OF HOAX

The social media channels recently learned the identity of the “confidential source” of the information
provided to Webb that led to the Port hoax during the YouTube live broadcast. This “source” (Deep Uranium) was
(or is) a confidential contract F.B.I. informant (as explained below).

On the 6/14/2017 LiveStream, broadcast to 2,000+ viewers, Webb (via remote telephone and video feed)
fed Goodman updates and details (in a pseudo “command center” set) about the potential of an inbound radiological
device on the traveling Memphis Maersk (also see video of Memphis Maersk made by Webb / Goodman on May
27,2017). This fraudulent scenario was built to a climax by Goodman who personally dialed the phone number to
the U.S. Coast Guard Charleston Section duty officer while “on-air” in the YouTube LiveStream (2000+ viewers).

Following the determination that the 6/14/2017 incident was a Port hoax, the “confidential source” (Deep
Uranium [D/U]) would have normally been completely discredited (noting D/U was the source of the 6/14/2017
information passed to Webb).

Nevertheless, six (6) weeks after the Port’s hoax defendant Goodman promoted “DEEP URANIUM?” to a
weekly one hour YouTube show with a new code name “ROCK HUSON”. At least 30+ such shows were published
between August 2017 and March 2018. Each show was introduced by defendant Goodman, who claimed great

respect and admiration for “Rock Hudson” and the “Hudson Intelligence Group”.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -9

4

 

 

 

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

eH)

 

 

e 3:1 FAR CHERARM Boclt Ah Fed 06/1418 oF Bt NUPRgelio Game RAGEIBH 17

The “Hudson Intelligence Group” is a fraudulent creation, a legal nullity and a non-legal entity. Hudson
[Richards] claimed that five (5) associates had created some type of fusion center concept.

To quote Mr. Goodman from the YouTube video “Sunday with Charles - (Special Wednesday Hammer
Drop Edition) Bonnie and Clyde, 12/6/2017 (21K+ views):

2:32:00 GOODMAN. And you know, as I have said, we have gotten over the past several months a lot of
news from Mr. Hudson and the various members of the Hudson Group ~ that I am in touch with. While he is not
broadcasting with us. And, uh. [emphasis added]

It was learned in mid-April 2018 that DEEP URANIUM, aka ROCK HUDSON, was actually a contract
F.B.L informant who had been instrumental in the conviction of several West Virginia state unorganized militia
members in the 1990s. “Rock Hudson’s” was discovered to be wrong-doer Marshall Richards. This has been
confirmed by Mr. Goodman in a recent YouTube video (Hudson Exposed — Ray Looker's Firsthand Account of the
Sinister Deception of Okey Marshall Richards, May 31, 2018,
(https://www.youtube.com/watch?v=j]WcGuBX8ncc&t=1064s)).

However, troubling is the apparent fact that Hudson [Richards] had no “five other associates” in the
Hudson Group. Yet, Mr. Goodman reports that he is in communications with these phantom group members.

QUINN MICHAELS ~ COORDINATOR OF TEAM TYLER HACKER NETWORK

Beginning approximately late July, early August 2017, Goodman began to transition George Webb away
from the CSTT center of operations and “HQ” and began to transition in Quinn Michaels (aka Korey Atkin). As
admitted on video by Goodman,

During this time window (early August 2017) Webb / Goodman had a “falling out” purportedly due to
Webb’s drinking problem, monies Webb [Sweigert] owed Goodman and other roommate squabbles. Shortly
thereafter, Quinn Michaels became a “scientific researcher” for CSTT with dozens and dozens of CSTT organized
appearances (40+) in 2017. Mr. Michaels himself has published a dozen YouTube videos (20+) where he describes
a Satanic cult that has brainwashed his teenage son. Quinn has boasted that he is on a mission to destroy his teenage
son’s future as this son becomes the architect of a “TYLER A.I. [Artificial Intelligence]” network (similar to the plot

of SKYNET inventor John Connor in the Terminator 2 Hollywood feature film).

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 10

 

 

 
Ca

10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

i)

 

 

© 3:1 FAR GURER FR” Boch Al FH ed 6/1428 oaty Supagel 1 Fase PAG 1714

In YouTube videos (with 1,000+ views) Mr. Michaels has accused the plaintiff of protecting pedophiles as
part of the “Red Covenant Church” or Process Church, etc. Other serious crimes have also been laid at the
plaintiff's feet — based on the Mr. Michael’s junk science “research” -- that purported is “evidence” that
demonstrates the plaintiff is guilty of crimes invented by wrong-doer Michaels (Atkin).

The continuous use of the Internet by Mr. Michaels to distribute junk science “: research” for the purpose
of causing reputational damage to the plaintiff is also considered a pattern of racketeering activity. Therefore, Quinn
Michaels (Korey Atkin) is also a participant in the CSTT racketeering scheme.

JURISDICTION

The actions of the individual defendant and wrong-doers (all of them) had a direct and proximate impact on
the economic well-being of the citizens within the City of Charleston, S.C. and the Port of Charleston. CSTT
moderator Goodman made telephone calls to the duty officer of the U.S.C.G. Charleston Sector and inserted himselfi
(and his CSTT partners) into the operations of one of the largest employers in the Charleston area.

It is alleged that the Port’s “dirty bomb hoax” of 6/14/2017 was a pre-planned publicity stunt that had been
organized by the several wrong-doers described herein, to include: defendant Jason Goodman (New York), wrong-
doer George Webb Sweigert (Maryland), and wrong-doer Marshall Richards (North Carolina). All of the three (3)
individuals were, and continue to be, engaged in a pattern and practice of racketeering activity and are culpable
persons that operate separate from the corporate MSDI / CSTT racketeering enterprise.

All of the three (3) individuals were capable of holding a legal or beneficial interest in the operations of the
MDSI CSTT enterprise. All three (3) individuals received benefits, monies, compensation, pecuniary advantages
and in-kind contributions for their alleged fraudulent activities to further the MDSI CSTT scheme, enterprise and/or
activities.

The Port hoax directly impacted interstate and foreign shipping commerce. The Port hoax was a
contemporaneous act by the three (Goodman / Webb / Richards), using the MDSI CSTT banner, to obstruct, impede
interfere and corrupt the maritime shipping of the United States. Further, the interstate Internet wires were used to
transmit, store and process the information used for the Port hoax. The use of such Internet technologies is intrinsic

to the pattern of racketeering activities pursued by the MDSI CSTT enterprise (achieving the minimal nexus

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 11

 

 

 
I ||requirement). 18 U.S. Code § 1962(c), “any enterprise which is engaged in, or the activities of which affect,

2 || interstate or foreign commerce."

3 The CSTT banner identifies an on-going RICO enterprise that operates in a formal an informal nature,

4 || whose associates operate as a continuous unit. Group cohesion is provided via electronic means via telephone calls,
5 || e-mail messages, joint chat sessions, “LiveStream” video conferences, etc. Strategies are considered, developed and

6 || readied for deployment in war propaganda psychological operation fashion.

 

7 ALLEGATIONS
8 COUNT ONE: MDSI OPERATES AS A RACKETEERING ENTERPRISE
9 As a preliminary matter, MDSI has not complied with the laws of the State of New York. MDSI has not

10 complied business regulations regarding the solicitation of funds by corporations with fictitious names; such as

li CSTT. Failure to follow state corporate regulatory compliance is a pattern and practice of this RICO enterprise.
12 As stated on the web-site for the State of New York Department of State, Division of Corporations,

13 || “Certificate of Assumed Name Domestic and Foreign Corporations: A domestic or foreign corporation may

14 conduct or transact business under an assumed name (commonly referred to as a D/B/A) by filing a Certificate of
15 Assumed Name pursuant to Section 130 of the General Business Law.” MDSI has apparently never attempted to

16 comply with this law, although Mr. Goodman informed the public to the contrary in a YouTube video broadcast.

17 In the YouTube video broadcast, featuring Goodman, entitled, “Wall Street Puppetmaster?” appearing on
18 the “Jason Goodman” channel, published 12/6/2017. (https://www.youtube.com/watch?v=p1dS5p1x060)

19 Mr. Goodman comments:

20 01:03: GOODMAN. “Because these are the same people that have been telling you that [ have a fake

21 corporation. 1 guess they have never heard of a D/B/A? 21* Century 3D? I might have another corporation that’s
22 “doing business as” 21 Century 3D? Is that possible? “.

23 A YouTube channel entitled, “21* Century 3D”, or “21¢3D” does carry content from Mr. Goodman.

24 || However, records checks in the State of New York have not turned up any D/B/A (doing business as) for 21¢3D or
25 21* Century 3D (assuming a Section 130 Certificate of Assumed Name has been filed), The same is true for

26 || CSTT.

27

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 12

 

 

 

Cage 3:1 FARGO ERM Boodle FHed 06/1488 oat yUNpRe clio Hage RARE 1715

 
Cas

10
1]
12
13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

 

 

p 3:1 AAR GWCHORAR™ BocltAtn Fed 06/44/48 oso bUMageli3s Fave Rage 1716

By his own admission, Goodman is a former Hollywood feature film 3-D graphics artist. To this end he
assisted in the development of dramatic 3-D productions to heighten the emotional response of audience members.
Mr. Goodman appears in a video on one of his channels (“21stCENTURY3D” [21c3D]) entitled, “Jason Goodman
on 3D at the 66th Cannes Film Festival”, dated 5/26/2013; he states:

05:34. GOODMAN. “This diagram comes from a presentation that Barry Sandrue [sp] of Legend 3-D
put together. And according to Barry, there’s all these areas of the brain that are stimulated by visual content when
you are looking at 3-D material [points to diagram of the human brain].

As stated by Mr. Goodman’s fraudulent representations in the 12/6/2017 YouTube video broadcast (Wall

Street Puppermaster?) he had the ability to legally collect funds from sources such as PayPal and Patreon. Mr.
Goodman insisted that he indeed had legal authority that allowed the solicitation of funds from the pubic — whether
from CSTT or 21c3D. Apparently, both entities are a legal nullity and are not authorized to transact business in the
State of New York pursuant to Section 130.

The foregoing apparent facts cast a shadow of impropriety over registrations at CSTT’s financial
intermediaries -- Patreon and PayPal — which process credit card payment transactions on behalf of CSTT.
Members of the public that provided such “sponsorships” (via PayPal and Patreon) detrimentally relied on Mr.
Goodman’s assertions and promises as to the legality of his businesses. The name “CrowdSource The Truth” is a
legal nullity and has no legal significance.

The foregoing situation regarding the use of non-legal names reflects a predicate act of wire fraud (also
referred to as a “badge of fraud”). 18 U.S. Code § 1343 - Fraud by wire, radio, or television. The activities
described in Count One represent a pattern and practice of the RICO enterprise.

COUNT TWO: MDSI/CSTT CLOSURE OF THE WANO TERMINAL AT THE PORT OF

CHARLESTON

The plaintiff alleges that at least three (3) federal laws were intentionally broken by MDSI/CSTT
coordinator defendant Goodman on 6/14/2017 to create the closure of the Wando Terminal. To understand the
defendant’s RICO Act liability the Court should consider two distinct and separately distinguishable events that

occurred on 6/14/2017:

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 13

 

 
Cage 3:1 AAR OVSOHERARM GocldAtnF ied. 06/1148 OOS UPegel14 Fane RAgd BH 1717

1 Incident A. Mr. Goodman’s phone call to the U.S. Coast Guard Charleston Section duty officer at 843-
2 740-7050 while broadcasting LIVE to 2,117 audience members, and
3 Incident B. A request by Mr. Goodman, three (3) minutes after the call to 843-740-7050, to tweet to the
4 U.S. Coast Guard 7" District Headquarters Twitter account the following message “DIRTY BOMB — PLEASE
5 INVESTIGATE — MAERSK MEMPHIS”. Subsequently a purported 8,000 Twitter impressions were made of that
6 message (tweet). (More details are provided in the plaintiff's book [Exh. 2]).
7 Goodman insisted on the tweet (creating 8,000 Twitter impressions [aka “Twitter Storm”]) to ensure the
8 ||Memphis Maersk would — indeed — be stopped an inspected. As seen on video, when Goodman was unsatisfied
9 || with the level of commitment by the U.S, Coast Guard Charleston Section duty officer and the apparent lack of a
10 || dramatic incident response, he then waited three (3) minutes and induced his audience to create a foreseeable
11 || “Twitter Storm” to “drive home” the point for the U.S.C.G. 7" District Headquarters (for 2K+ “live” viewers).
12 The primary purpose of the “dirty bomb warning” tweets to the 7" District Headquarters Twitter account
13 || was to force the illegitimate search of diplomatic containers on the Maersk Memphis to be inspected to prove a point
14 ||made by Webb / Goodman and Richards in previous and subsequent videos. The CSTT sponsored radiological
15 || device warning was a ruse to accomplish another goal and was a predicate act of wire fraud.
16 The message itself “DIRTY BOMB — PLEASE INVESTIGATE ~ MAERSK MEMPHIS” was fraudulent
17 |) on its face and was transmitted for the sole purpose as to defraud the government.
18 COMPUTER FRAUD AND ABUSE ACT (CFAA), 18 U.S.C. 1030
19 The actions of MDSI/CSTT coordinator Mr. Goodman during Incident (B) violate the provisions of the

20 Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030, which states in relevant part:

21 18 U.S.C. § 1030 (5) (A)
knowingly causes the transmission of a program, information, code, or command, and as a result of
22 such conduct, intentionally causes damage without authorization, to a protected computer;
23
24 It is alleged that the admonishing, solicitation and inducement of 2K+ audience members (LIVE on air) to

25 || Tweet the message “DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS” by Goodman is in the
26 || style of distributed denial of service attack (DDoS attack).

27

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 14

 

 

 

 
Ca

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

a)

 

e 3:12 AROVATHERARM BocleAMF Hea. 06/14/68 oC SUPagel15 Heme Rags DH 17

To amplify, in 2011, the Sixth Circuit Court of Appeals addressed DDOS-style attacks in Pulte Homes, Inc.

 

v. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir. 2011). The Pudte Homes case did not use the
same terminology per se (DDoS attack); but, did deal with a labor union’s concerted email and telephone “attack”
on a company of such a volume that it disrupted the company’s ability to do business!.

Suffice to say, that the 8,000 tweets to the 7" District Headquarters, insisted upon by Goodman, were
unnecessary as Goodman had already confirmed that the Charleston Sector duty officer was aware of the “dirty
bomb” threat three (3) minutes prior to Goodman’s inducement.

As seen in the video entitled, “Clear and Present Danger (Calm Before the Storm?) #maerskmemphis”,
6/14/2017, several MDSI/CSTT racketeering enterprise players make their appearance (59K+ views).

During the “Clear and Present Danger” video.

At 49:00. WEBB. “The fact that, we were giving the warning for the next 9/11. [GOODMAN. That’s
right]. To the members of Congress. So they are now forewarned.

At 49:20. WEBB. There is a plan under foot right now, again from the Intelligence Community, dirty
bomb is being thrown around. Quite a bit. There is a dirty bomb plan for a major U.S. city. [GOODMAN.
Unintelligible] ... I believe it is going to be Memphis. [GOODMAN. Whoa}. I will just say that right now.”

In the YouTube video entitled, “George Webb Continues the Deep Dive Into Pakistanti ISI - NATO Rat
Line”, 5/27/2017, (three weeks before the “dirty bomb hoax”) Goodman is holding the camera and interviewing
“George Webb” [Sweigert].

02:50: WEBB. There is also going to be a ship involved. It is going to be Maersk Shipping Lines. [he
spells] MAERSK. And it is also going to be this ... special focus — the Memphis.”

03:00: WEBB. The Memphis. The ship Memphis. Don’t know why. My contact [Deep Uranium] has
about five (5) U.S. intelligence sources that worked in drug interdiction.

03:11: WEBB. The Maersk is going to be. We want to track the Maersk. Every day, since the last ...

since 1999 basically.”

 

' https://shawnetuma.com/2013/10/09/yes-case-law-says-it-really-is-a-cfaa-violation-to-ddos-a-website/
COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 15

 

 

 
Ca

10
ii
12
13

14

16
17
18
19
20
21
22
23
24
25
26
27

28

7

Dy

 

 

2 3:12 AR GUSTERAERM Boc Hat rie 06/141e3 oowNUPbgel16 Page h6gé RH 1719

Based on the foregoing, both Webb and Goodman showed concerns (in their 5/27/2017 video) for the
clandestine activities purportedly surrounding the “Memphis Maersk”. This video was recorded and published (by
both Goodman and Webb [Sweigert] on their respective channels) three weeks prior to the Wando terminal closure.
If Goodman/Webb were acting as legitimate “investigative journalists” it is curious that the pair allowed three weeks
to pass without investigating the issues regarding the Memphis Maersk (as discussed in 5/27/2017 video).

Further, it is a crime to utilize protected interest computers (such as those connected to the Internet) for the
facilitation of a fraud. Quoting the CFAA (in relevant part:

18 U.S.C. § 1030(a)(4);

knowingly and with intent to defraud, accesses a protected computer without authorization, or

exceeds authorized access, and by means of such conduct furthers the intended fraud and obtains

anything of value, unless the object of the fraud and the thing obtained consists only of the use of the
computer and the value of such use is not more than $5,000 in any 1-year period . ..

In Shurgard Storage Centers, Inc. v. Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1123 (W.D. Wash
2000), a civil case involving section 1030(a)(4), the court favored an expansive interpretation of “intent to
defraud.” In denying the defendant’s motion to dismiss, the court held that the word “fraud” as used in section
1030(a)(4) simply means “wrongdoing” and does not require proof of the common law elements of fraud. Id. at
1126 (construing United States v. Czubinski, 106 F.3d 1069, 1078 (1st Cir. 1997)). Thus, the plaintiff stated a
sufficient cause of action under section 1030(a)(4) by alleging that the defendant participated in “dishonest methods
to obtain the plaintiff's secret information.” Jd. Shurgard. Quoted in relevant part from Prosecuting Computer
Crimes, Computer Crime and Intellectual Property Section, Criminal Division, Published by Office of Legal
Education Executive Office for United States Attorneys (page 29)
(https://www. justice. gow/sites/default/files/criminal-ccips/legacy/2015/01/14/ccmanual.pdf).

Terrorist Hoax Improvements Act of 2007, 18 U.S.C. § 1038

The content of the warning tweet request by Goodman (“DIRTY BOMB — PLEASE INVESTIGATE —
MEMPHIS MAERSK”) was itself a violation of 18 U.S.C. § 1038, Terrorist Hoax Improvements Act of 2007. The
tweets (creating 8,000 impressions) transported a false message designed to force an illegitimate search of the
Memphis Maersk by the U.S. Coast Guard.

The plaintiff has reason to believe, based on the totality of CSTT shows (30+) featuring Rock Hudson (aka
Marshall Richards) that the “dirty bomb” warning was a ruse created by Richards / Webb and Goodman to force the

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 16

 

 

 
 

Case 3:17 dR O0dOO MAM BoclitAenE ie OP Iie oda yUMmageli 7 Gage BAgGeiBH 1720

1 || inspection of the Memphis Maersk for illegally smuggled contraband in the form of stolen automobiles in so-called
2 || “diplomatic containers”. The “diplomatic containers” concept was a favorite talking point of Webb / Goodman for
3 || several weeks prior to 6/14/2017,

4 In sum, “investigative journalists” Goodman / Webb / Richards could have investigated the Memphis

5 || Maersk commencing three (3) weeks prior to the 6/14/2017 “dirty bomb” incident. They chose not to. Instead, a

6 || broadcast — with LIVE STREAM capability — was created to build a dramatic crescendo of hysteria that the Port of
7 || Charleston was in danger of a dirty bomb (radiological device explosion).

8 The foregoing reflects a predicate act of wire fraud (also referred to as a “badge of fraud”). 18 U.S. Code
9 || § 1343 - Fraud by wire, radio, or television. The other federal laws that have been violated include 18 U.S. Code §
10 || 1030 and 18 U.S. Code § 1038. The activities described in Count Two represent a pattern and practice of the RICO

11 || enterprise.

12 COUNT THREE: FRAUDULENT “HUDSON INTELLIGENCE GROUP”

 

13 In a YouTube video, entitled “Hudson Revealed”, 8/14/2017, (on the Jason Goodman channel), (20K+

14 || views) the following description is provided:

15 Published on Aug 14, 2017
With over 40 years of military, intelligence and clandestine experience, confidential Crowdsource operative
16 codename: HUDSON steps forward after months in the shadows.
17 While operating in the background, Mr. Hudson has provided guidance and information assisting George
and Jason daily for the past several months.
18
Pressure mounts as the real possibility of a coup d'etat in America grows each day.
19
20 CONTINUED INTEREST IN THE PORT TO SUPPORT MONEY COLLECTIONS
21 During the interview between Goodman and Rock Hudson (Marshal Richards), Hudson proclaims:
22 39:18. HUDSON. [Source of dirty bomb hoax tip] In regards to George Webb, I have a tremendous

23 || respect for Webb.

24 39:33. HUDSON. George is just an amazing ... what a mind.
25 39:39: GOODMAN. Yeah.

26

27

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT -17

 

 

 

 
 

Ca

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

/)

<p

e 3:1 dP GUOOR ME” BoclitAhrHee Op sida oF Ab SUMmag el 3 Geae PAGEIBY 17

40:20: HUDSON. We have documents from the United Nations -UNODC. [United Nations Office on
Drugs and Crime} And so here is what we know — not, not from us. But, from what we have been able to find out
using their own documentation. I am sure that they are not going to like the idea that we have them. [Laughter]

40:40: HUDSON. They need to keep things more secure. Is all 1 can say. [Goodman laughs]

40:47. HUDSON. We know for a fact that 425 million cargo containers are transported each year — in
the world -- [Goodman — uh huh] that represents over 90% of the world’s total trade. [Goodman — Amazing]

41:18: HUDSON. Charleston, South Carolina is a port hub. [Goodman — right]. These hubs, depending
on the security protocols that they are using that, that day for that ship. They can process 1,500 to 50,000 containers
per day.

41:48: HUDSON. Based on the United Nations own meta-data in order for a port hub to process 50,000
containers in a 24 hour period is 2,083 containers per hour. [Goodman — seems like a lot]. [Laughter] Well, let’s
break it down further — 35 containers per minute. [Goodman — wow].

42:33: HUDSON. Because they are making such an effort to determine if a container is safe or not safe.
They ought to be ashamed of themselves.

The plaintiff alleges that the entire exchange between Goodman and Hudson (Richards) is fraudulent and
based are illegitimate data to produce unnecessary concern with the general public about container safety for
unknown reasons. Goodman / Hudson seem intent on having the audience believe that “only two seconds” per
container is allocated to security inspections — at the Port of Charleston, S.C.

These assertions by Marshal / Goodman as to how unsafe the Port of Charleston has become is yet another
instantiation of a fraudulent narrative publicly distributed and published on social media to defraud sponsors
(Patreon/PayPal) and the victim target (the Port). This constitutes a predict act of wire fraud to continue to gather
monies based on “fighting for the truth”.

This noted video is one of 30+ videos that attempt to incite unnecessary angst, fear and concern with the
general public at large for the main purpose of collecting funds, donations, tributes and gifts to “continue on the
work of bringing you the truth”. The premise that Mr. Goodman is somehow a qualified “investigative journalist”
interviewing an “intelligence expert” with five (5) other intelligence affiliates (see Hudson Group) is fraudulent on

its face.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 18

 

 

 

 
 

Case 3:1 ZAR GVSOHERARM GocltAth Filed 06/74/48 ost SUpbgelio Hage RARIBH 1722

1 To quote Mr. Goodman from the YouTube video “Sunday with Charles - (Special Wednesday Hammer
2 || Drop Edition) Bonnie and Clyde, 12/6/2017 (21K+ views):
3 2:32:00 GOODMAN. And you know, as I have said, we have gotten over the past several months a lot of
4 || news from Mr. Hudson and the various members of the Hudson Group ~ that Iam in touch with. While he is not
5 || broadcasting with us. And, uh. [emphasis added]
6 Using such fraudulent video content to solicit funds from the public is an honest services fraud. 18 U.S.
7 || Code § 1343 - Fraud by wire, radio, or television. The activities described in Count Three represent a pattern and
8 || practice of the RICO enterprise.
9 Note: In this regard, the "materiality" test, requires that the defendant possessed a fraudulent intent and
10 || made "any misrepresentation that has the natural tendency to influence or is capable of influencing" the victim to
Il {| change his behavior. United States v. Vinyard, 266 F.3d 320 (4th Cir. 2001).
12 COUNT FOUR: CONSPIRACY TO DEFRAUD THE UNITED STATES
13 The actions of CSTT co-conspirators (Goodman / Webb (Sweigert) / Richards) on 6/14/2017 significantly
14 || disrupted the operations of the U.S. Coast Guard at the Charleston Sector and the 7" District Headquarters (aka
15 || Unified Command). Such actions by this trio were fraudulent on their face and in violation of 18 U.S.C, § 371.
16 This CSTT publicity stunt had the effect of “impairing, obstructing or defeating the lawful function of a
17 |{ government department”. Hass v. Henkel, 216 U.S. 462 (1910). The CSTT conspirators of 6/14/2017 also
18 |} interfered with and obstructed one of the lawful government functions by deceit, craft or trickery. As noted in
19 || Hammerschmidt v. United States, 265 U.S. 182 (1924) “It is not necessary that the Government shall be subjected to
20 || property or pecuniary loss by the fraud, but only that its legitimate official action and purpose shall be defeated by
21 || misrepresentation, chicane or the overreaching charged...”.
22 In violation of 18 U.S.C. § 1030(a)(4) Goodman relied upon a third-party computer to commit the
23 || fraudulent misrepresentation. Goodman used his personal computer to access the wires of the Internet and access
24 |} the third party Web site known as “VESSELFINDER.COM”. In the video, entitled “Clear and Present Danger
25 || (Calm before the Storm?) #maerskmemphis”, 6/14/2017 (59.5K+ views), Goodman is seen accessing
26 ||“VESSELFINDER.COM” on a large format television screen completely exposed to the 2K+ audience members.

27

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 19

 

 

 

 
f)

Cage 3:1A AR GYERHERARM BoclAEH FLEA. 06/44148 O48 YUbeel20 Hage RARE 17

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Goodman displays the “VESSELFINDER.COM” web-site to the audience beginning at time marker 1:53:15.
Goodman then begins tracking the Memphis Maersk.

1:50:34: GOODMAN. JOE NAPOLI says eight minutes.

1:50:37: WEBB. What?

1:50:38: GOODMAN. JOE NAPOLI says eight minutes. Joe, is that two clicks. GW.

1:50:50: GOODMAN. OK, you can find the Maersk live. OK, I’ve got a .. I’ve got a thing here that’s
going to give us the Maersk live.

1:51:04: GOODMAN. What I can do is once it goes live on the iPad ...

1:51:06: WEBB. Did he say it’s going to be there in eight minutes?

1:52:50: WEBB. Is the Maersk on the move? Is the Maersk on the move? Is the Memphis on the move?
Or is it stationary?

1:52:56: GOODMAN. [Looking at VesselFinder.Com as display is broadcast to audience] Well, we’ve
got a live map of the position of the Maersk Memphis right here, up on the screen.

Goodman exceeded the authorization provided by VesselFinder.Com once he rebroadcast the vessel tracker}
display to his 2K+ audience members. The terms and conditions of the VesselFinder.com web-site state in relevant
part:

(https://www.vesselfinder.com/terms)

(3) Licence to use website

Unless otherwise stated, we or our licensors own the intellectual property rights in the Service and
material on VesselFinder. Subject to the licence below, all these intellectual property rights are
reserved, You may view, download for caching purposes only, and print pages, photos, news, data and
all other information from the Service for your own personal use, subject to the restrictions set out
below and elsewhere in these Terms. You must not:

e republish material from this website (including republication on another website) without
appropriate accreditation to VesselF inder.com or a backlink to www. vesselfinder.com;

sell, rent or sub-license material from the website;

show any material from the website in public without mentioning VesselFinder.com as a source;
reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose;
redistribute material from this website except for content specifically and expressly made available
for redistribution.

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 20

 

 
 

Case 3:12 AR OVeOhORARM BocltAém Filed 06/14/48 o478tbuUPagelo1 Game BAGEIDH 1724

1 When Goodman re-broadcast the VesselFinder.Com display for commercial purposes (to the CSTT 2k+
2 || audience) Goodman exceeded the license of the web-site and its grant of authorized use (see: “You must not:
3 || reproduce, duplicate, copy or otherwise exploit material on our website for a commercial purpose”).
4 It was a violation of 18 U.S.C. § 1030(a)(4) to exceed the privileges of the VesselTracker.Com web-site to
5 |} use the content in a rebroadcast format. Further, it was a violation of 18 U.S.C. § 1030(a)(4) for Goodman to have
6 || used the wires of the Internet to access the protected computer (VesselTracker.Com) and to retrieve information that
7 || would be used in a fraudulent presentation made to the government.
8 The use of a CFAA protected computer (VesselTracker.Com) to fashion the fraudulent message was
9 ||intrinsic to the offense — not some ancillary system that was indirectly accessed. To the contrary, the location of the!
10 || Memphis Maersk was the integral piece of the fraudulent narrative that a radiological explosive threat presumably
11 || existed for the citizens of the City of Charleston, requiring CSTT notifications and warnings to the U.S. Coast
12 || Guard.
13 The foregoing indicates that Goodman violated (1) 18 U.S.C. § 1030(a)(4) to obtain information intrinsic
14 || to the creation of a fraudulent representation and (2) that Goodman violated 18 U.S.C. § 371 when this fraudulent
15 || representation was transmitted to the U.S. government. The activities described in Count Four represent a pattern
16 || and practice of the RICO enterprise.
17 It is alleged that all wrong-doers (Goodman / Webb [Sweigert] / Richards) did unlawfully, willfully and

18 || knowingly attempt to commit an offense against the United States, that is, wire fraud, in violation of 18 U.S. Code §

 

19 1/1343.
20 COUNT FIVE: MURDER FOR HIRE ACTIVITIES ON THE DARKNET
21 In a video production of a discussion group posted on the YouTube channel “Defango”, entitled “After

22 || Hours | Danger Zone Quinn Exposed + goodman Darknet woes”, 12/10/2017 (@.7K+ views) a discussion member

23 || (“Billy Bob”) claims that Quinn Michaels (Korey Atkin) lived in his garage for three (3) weeks.

24 An exchange takes place between “Defango” and “Billy Bob” (landlord to Quinn Michaels).
25 7:00 DEFANGO, “Is this the same Quinn Michaels that has been going on CrowdSource The Truth?
26 07:03 BILLY BOB. Yeah, man. And while he was here (Quinn Michaels) he was actually talking to

27 || Jason Goodman. That Jason Goodman guy, that you always talk about on your show.

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 21

 

 

 

 
Cas

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

2 3:1 A AROS OHERARM BocltAtm Filed 06/34/48 ost buMegel22 Heme RARiIBH 1725

07:11 DEFANGO. Yeah

07:12 BILLY BOB. And they were, like, talking about putting bounties on you and all kinds of stuff, man
They really don’t like you. I don’t know why. Looks like you guys are both, you know, “CrowdSourcing the truth”
I don’t get why you guys are fighting, man. You know. It’s kinda weird.

07:28 DEFANGO, Yeah. Did you said [sic]. You said putting ... you said they were trying to put out ..
what on me?

07:32 BILLY BOB. They were trying to like put out hits on the dark web .. and they were trying to put
hits on you ... try to offer bounties. There’s like bounty rewards right now for information on you..”

This type of information regarding Quinn Michaels and the alleged use of the DarkNet is troubling. Mr.
Michaels (Atkin) has made dozens (50+) of YouTube video productions that address doomsday cult like subject
matter with a moniker known as “#TeamTyler”.

The foregoing activities discussed in Count Five represent violation of 18 U.S.C. § 1958, Murder for Hire.
A single interstate telephone call will furnish Federal jurisdiction. United States v. Perrin, 580 F.2d 730, 733 (5th
Cir. 1978), aff'd, 444 U.S. 37 (1979); United States v. Pecora, 693 F.2d 421 (Sth Cir, 1982).

DAMAGES

The conduct of the parties (described above (Goodman / Webb [Sweigert] / Richards / Micheals (Atkin)))
represents a pattern and practice of racketeering activity. Posing as “investigative journalists” (Goodman / Webb) of
“intelligence experts” (Richards) or “researchers” (Michaels), the group fashion fabrications into news reports,
results of research (“junk science”), or blatant group coordinated attacks on individuals,

All these individuals knew, or should have known, that the loose packaging of remote bits of information
into some kind of propaganda narrative to damage the reputations of persons and institutions was fraudulent on its
face. Each of the trio members has added their “two cents” (contributions) into these destructive narratives designed
to target individuals and institutions with economic losses, damage to reputations, loss of economic opportunities,
etc.

In various forms the group has alluded to the plaintiffs alleged nefarious activities in Latin America while

the plaintiff performed duties as an active duty members of the U.S. Air Force (Honorably Discharged).

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 22

 

 

 
 

Cage 3:1R AR RYCRHERARM Goclt Atm Hee 06/1148 oABty buPagel23 Gane BAGEIBH 1726

1 Hundreds of thousands of social media views have been attributed to video productions that broadcast

2 |}claims by CSTT affiliates about the plaintiff; to include alleged activities of the plaintiff.

3 ¢ Activities related to drug smuggling in Nicaragua as part of the Iran-Contra scandal.

4 ¢ Activates to protect pedophiles as part of the “RED NET” network.

5 * Activities related to the submission off ale and fake reports to government agencies,

6 ¢ Activities related to the planning and coordination of the Port’s “dirty bomb incident”

7 ¢ Activities related to the attempted assassination of CSTT research Quinn Michaels

8 As a formality the plaintiff DENIES all of the above assertions, allegations and insinuations made by these
? |] individuals.
10 CSTT affiliates are well known for sharing guests between their independent YouTube shows (such as FBI

11 || whistleblower Robin Gritz, Thomas Paine of “True Pundit”, former U.S. Marine Andre Taggart, Laurel Everly,

12 etc.). They also share narratives to align unifying deceptions targeted at individuals that the RICO collective feel

13 || need to be silences ~ like the plaintiff. For example, the trio (Goodman / Webb[Sweigert / Richards) have all

14 repeated and published the false misrepresentation that the plaintiff was involved in Iran-Contra drug smuggling

15 operations in Latin America. This is an instantiation of the calculated deliberation that is employed by this

16 racketeering enterprise.

17 All of these activities are designed to defraud, injure, harm and cause innocent parties to suffer. As one
18

example, the plaintiff has had to endure Goodman telephoning every ambulance Emergency Medical Service system
19 |) in Mt. Shasta, CA to report that Goodman has contacted the F.B.1 concerning the plaintiff.

20 The plaintiff has a property right interest in his reputation, publicity concerning his work products,

2] maintaining his ability to publish technical reports, etc. All the wrong-doers are engaged in activities to damage and
22 injure that reputation and thereby violate the plaintiff's property interest.

23 "[T]he words 'to defraud’ in the mail fraud statute have the 'common understanding’ of "wrongdoing one in
24 | Ihis property rights by dishonest methods or schemes," and "usually signify the deprivation of something of value by
25 trick, chicane, or overreaching." Carpenter, 484 U.S. at 27 (quoting McNally v. United States, 483 U.S. 350, 358
26 |) (1987) (quoting Hammerschmidt v. United States, 265 U.S. 182, 188 (1924))).

27

28 || COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 23

 

 

 

 
10
i

12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

eo 3:1 RARRVAHERARMBocldAtm Filed 06/14/48 oABONUPegel24 Saye PAGEIDE 1727

pe

THEREFORE, the plaintiff seeks $1,000K (U.S.) in compensatory damages, $1,000K (U.S.) in punitive
damages, all court costs, attorney’s fees and all other equitable relief that this Court deems appropriate.
JURY TRIAL DEMANDED
The undersigned demands a jury trial.
ATTESTATION
I hereby attest that all exhibits are accurate and true reproductions of their source appearance (from Internet

web-sites). I hereby attest that the foregoing statements have been made under penalties of perjury.

Dated this day of June 11, 2018

DG see

D. GEORGE SWEIGERT V

COMPLAINT PURSUANT TO FEDERAL RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
ACT - 24

 

 

 

 
